

116 HR 9061 IH: To amend the Outer Continental Shelf Lands Act to establish a credit to any bid for a lease that includes a commitment to use a project labor agreement, and for other purposes.
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9061IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Mr. Kennedy introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to establish a credit to any bid for a lease that includes a commitment to use a project labor agreement, and for other purposes.1.Project labor agreement credit in offshore leasing(a)In generalSection 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(1)) is amended by adding at the end the following:(9)Project labor agreement credit(1)In generalIn evaluating a bid under this section, the Secretary shall award a 10 percent credit to value of a bid if the bidder commits to enter into a project labor agreement with respect to any employees who, upon their employment, will be engaged in building or construction with respect to the offshore wind energy development within the leased tract. The Secretary shall include such commitment as a term in any lease the bid for which included such commitment.(2)Project labor agreementIn this paragraph, the term project labor agreement means a collective bargaining agreement that is—(A)an agreement described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)); and(B)between an employer and one or more labor organizations and establishes, in advanced of hiring employees who, upon their employment, will be engaged in building or construction of a specific project, the terms and conditions of employment for such employees for such project..